Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 8/11/2021.
Claims 1 and 3 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 8/11/2021 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claim 1 rejection under 35 USC § 103 (a):
Applicant argues that “is unable to find support of Braytenbaum teaching or suggesting a determination of a geographic region associated with the subset of the one or more user persona profiles, much less that such determination is based on a database of one or more persona profiles; in other words, Braytenbaum neither teaches nor suggests the following element recited in amended claim 1: determining, based on querying of the database of one or more user persona profiles, a geographic region associated with the subset of the one or more user persona profiles (Page 6/9)”.
 Examiner disagrees.   Braytenbaum in at least paragraph 14 discloses one embodiment of the present disclosure provides systems and methods that identify a set of users that meet the characteristics defined by the campaign. The result of these methods and systems is a list of users ranked by their level of appropriateness for the campaign. This information will enable an entity, such as an advertiser or website or the like, to distribute campaigns to the ideal target audience without having to manually segment and analyze customer profiles. The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the threshold. 
 each campaign attribute is given a weight that represents the level of its importance for the matching. Then, according to the present disclosure, the attribute is matched with the user profile characteristics (based on his/her interests, behavior, preferences, demographics(i.e. martial status,  age and/or gender), and the like (i.e. geographic), and the result of the match is a final score for the campaign that is the sum of all campaign-attribute/user-characteristic scores.
Braytenbaum also in at least paragraph 65 discloses method 600 is applicable to the situation where, based upon a compilation of users' 101 "like" profiles, server 105 is able to evaluate the portfolio of advertising campaigns of client server 190 and select the advertising campaign most likely to yield positive results for the advertiser. This methodology saves the advertiser from having to parse through a library of its advertising campaign portfolios to select the advertising campaign well-suited for a particular population of users 101 having a specific "like" profile. Stated another way, the methods and systems of the present disclosure gather and analyze the "likes" of users 101 to a level of detail and specificity not previously available. For example, as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert (geographic) Tickets and would like to direct the promotion at the most likely purchasers. 
Thus, the claim rejection of claim 1 under  35 USC § 103 (a) over the cited art is maintained.

Examine notes: that Unless a term is given a “clear definition” in the specification (MPEP § 2111.01), the examiner is obligated to give claims their broadest reasonable interpretation, in light of the specification, and consistent with the interpretation that those skilled in the art would reach (MPEP § 2111). 
 An inventor may define specific terms used to describe invention, but must do so “with reasonable clarity, deliberateness, and precision” (MPEP § 2111.01.III).  A “clear definition” must establish the metes and bounds of the terms.  A clear definition must unambiguously establish what is and what is not included. 
thus, the instant application, DID NOT provide a clear definition is indicated by a section labeled definitions, or by the use of phrases such as “by subset of the one or more user persona profiles we mean”; “subset of the one or more user persona profiles is defined as”; or “subset of the one or more user persona profiles includes, … but does not include …”.  An example does not constitute a “clear definition” beyond the scope of the example.   
 The instant application contains no such clear definition for the phrase “subset of the one or more user persona profiles”.  In the instant case, the examiner is required to give the term “subset of the one or more user persona profiles” its broadest reasonable interpretation, which the examiner judges to be ((i.e. interests, behavior, preferences, demographics (i.e. martial status, age and/or gender), geographic and the like). That is taught as indicated by the cited prior art Braytenbaum (paragraph 17)).

Applicant argues that “is unable to find support of Braytenbaum teaching or suggesting an identification at least one industry associated with the geographic region, much less that such identification is based on analyzing content items; in other words, Braytenbaum neither teaches nor suggests the following element recited in amended claim 1: identifying, based on analyzing content items, at least one industry associated with the geographic region (page 6/9)”.
Examiner disagrees. Braytenbaum  in at least paragraph 65 discloses an  example, as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert (i.e. geographic area) Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles. However, rather than merely being interested in users 101 who may have the specific interest in Lady Gaga, an advertiser may wish to broaden the audience of potential customers to whom its advertisements are directed. In such an instance, the advertiser may wish to direct its advertising not only to individual users 101 who "like" Lady Gaga, but to those who "like" other specific female artists or, even slightly more broadly, to individual users who "like" female pop singers (i.e. specific industry). The methods and systems according to the present disclosure allow for all such variations, as can be seen from the foregoing examples.
Thus, the claim rejection of claim 1 under  35 USC § 103 (a) over the cited art is maintained.

Applicant argues that “is unable to find support Braytenbaum teaches or suggest a generation of an advertisement price or an advertisement performance metric associated with the at least one campaign topic, much less that such determination being based on the ranking of the subset of the one or more user persona profiles and the at least one industry; in other words, Braytenbaum neither teaches nor suggests the following element recited in amended claim 1: generating, based on the ranking of the subset of the one or more user persona profiles and the at least one industry, an advertisement price or an advertisement performance metric associated with the at least one campaign topic (page 6/9)”. 
For at least the foregoing reasons, the combination of Braytenbaum and Bhatt fails to teach or suggest each and every claim limitation of claim 1, Applicant respectfully asserts that a prima facie case of obviousness under 35 U.S.C. § 103 has not been established. Furthermore, Applicant respectfully asserts that claim 1 and all of the claims depending therefrom, including claims 2-11 are allowable.  Accordingly, Applicant respectfully requests that the rejection of these claims under 35 U.S.C. § 103 be withdrawn (page 6/9)”. 
Braytenbaum  in at least paragraph 18 discloses according to the present disclosure, to make these mechanisms applicable, the systems and methods also include the option to distribute the campaigns through social channels, as well as to track the success of the campaigns (by monitoring the conversion rate). By using the systems and methods of the present disclosure, the entity, such as an advertiser or website, can gain several advantages, such as faster time to market of new campaigns, greater effectiveness in targeting customers, simplified management of campaign catalogue(s), and detailed tracking of campaign success through social channels.
Braytenbaum also in at least paragraph 59 user 101 logs off the social site and server 105 no longer monitors and gathers information concerning user's 101 activities while logged onto the social site. From step 620, method 600 progresses to step 625
Furthermore, Braytenbaum  in at least paragraph 65 discloses an  example, as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert (i.e. geographic area) Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles. However, rather than merely being interested in users 101 who may have the specific interest in Lady Gaga, an advertiser may wish to broaden the audience of potential customers to whom its advertisements are directed. In such an instance, the advertiser may wish to direct its advertising not only to individual users 101 who "like" Lady Gaga, but to those who "like" other specific female artists or, even slightly more broadly, to individual users who "like" female pop singers (i.e. specific industry). The methods and systems according to the present disclosure allow for all such variations, as can be seen from the foregoing examples.
Therefore, the combination of Braytenbaum and Bhatt fails to teach or suggest each and every claim limitation of claim 1, and  a prima facie case of obviousness under 35 U.S.C. § 103 has been established.
Accordingly, the rejection of these claims 1-11 under 35 U.S.C. § 103 (a) over the cited  prior art  is maintained.

Examine notes: that Unless a term is given a “clear definition” in the specification (MPEP § 2111.01), the examiner is obligated to give claims their broadest reasonable interpretation, in light of the specification, and consistent with the interpretation that those skilled in the art would reach (MPEP § 2111).  An inventor may define specific terms used to describe invention, but must do so “with reasonable clarity, deliberateness, and precision” (MPEP § 2111.01.III).  A “clear definition” must establish the metes and bounds of the terms.  A clear definition must unambiguously establish what is and what is not included.  A clear definition is indicated by a subset of the one or more user persona profiles we mean”; “subset of the one or more user persona profiles is defined as”; or “subset of the one or more user persona profiles includes, … but does not include …”.  An example does not constitute a “clear definition” beyond the scope of the example.    The instant application contains no such clear definition for the phrase “subset of the one or more user persona profiles”.  In the instant case, the examiner is required to give the term “subset of the one or more user persona profiles” its broadest reasonable interpretation, which the examiner judges to be ((i.e. interests, behavior, preferences, demographics (i.e. martial status, age and/or gender), geographic and the like). That is taught as indicated by the cited prior art Braytenbaum (paragraph 17)).

With regard to claim  12 rejection under 35 USC § 103 (a):
Applicant argues that “assigning, by the computing device and based on a relevance of the at least one campaign topic and the at least one category to one or more influencer profiles, a respective relevance score to each of the one or more influencer profiles; and mapping, by the computing device, the one or more user persona profiles to a subset of the one or more influencer profiles that have a high relevance score and to targeted advertisement interests. Applicant respectfully asserts that the rejection of claim 12 was improper rejection - 16 -KL3 3039413 1 Aplication No. 16/152,000Response to Non-Final Office Action of May 13, 2021Attorney Docket No. SB0001US1 (071083-00003)because it is incomplete, leaving the Applicant at a disadvantage by not knowing if a subsequent amendment is necessary or how to address its remarks. 
For at least the foregoing reasons, the combination of Braytenbaum and Bhatt fails to teach    or suggest each and every claim limitation of claim 12, Applicant respectfully asserts that a prima facie case of obviousness under 35 U.S.C. § 103 has not been established. Furthermore, Applicant respectfully asserts that claim 12 and all of the claims depending therefrom, including claims 13-18 are allowable.   Accordingly, Applicant respectfully requests that the rejection of these claims under 35 U.S.C. § 103 be withdrawn (page 6-7/9)”.
Examiner disagrees. Braytenbaum in at least paragraph 5 discloses Web or network-based applications having a social aspect are increasing in both number and popularity (i.e. influencing others). For example, websites such as Facebook.RTM., Twitter.RTM., and LinkedIn.RTM., to name just a few, are fast becoming some of the most visited and used websites on the Internet. These sites provide channels of communication, comment, viewpoint, etc., for all the users, as well as for the people with who the user is in contact, or who are in contact with the user, whether directly or indirectly. Although each of these social sites is quite different, they share in common some key concepts. For instance, each of these social sites allows a user to define his or her relationship with other users, and in some instances, other objects or entities. These relationships can be defined as, e.g., "followers" on Twitter.RTM., "friends" on Facebook.RTM. or "connections" on LinkedIn.RTM.. In addition, each of these social sites allows users to provide comments by other users with who the user is in contact, such as "likes" and/or "comments" relating to postings, messages, viewpoints, reviews, pictures and the like.
 Braytenbaum also  in at least paragraph 11 discloses The present disclosure provides improved conversion rates on campaigns so that offers sent to prospects should be unique and compelling. Targeting the most likely potential customers based on relevant data that provides a more precise picture of the potential customer's likes can identify those customers who are most likely to be positively influenced by a particular advertising/marketing campaign. The more specific, detailed and comprehensive the picture that is able to be gained about the potential customer(s), the more effective a personalized campaign will be. Enriching the profile of potential customers with social information that includes likes, interests, preferences, social activity and what friends are doing can open up a new level of personalization.
Braytenbaum also in at least paragraph 58 discloses In step 615, as user 101 performs activities on social network server 180, server 105 gathers information about user's "likes" activity, including user's 101 "likes" activities made with respect to "Posts", "comments", others' "likes", as well as to specific genres, entities, personalities, people and categories of various types. In step 615, server 105 can continually update user's 101 social score or, alternatively, server 105 can update user's 101 social score at regular timed intervals or, still alternatively, can update user's 101 social score only when user 101 logs off from social network server 180. From step 615, method 600 progresses to step 620.
Braytenbaum also in at least paragraph 25 discloses the apparatus/system and methods described herein are applicable to any social site for the gathering of information concerning the activity and evaluation of one or more user's "match" score and for determining the relative "match" score for a plurality of users. The evaluation can be tailored to the needs or interests of any entity having a desire to know which user(s) may be interested or influenced with respect to any one or more of a set of advertising campaigns offered by that entity (i.e. a friend of a friend).
Braytenbaum also in at least paragraph 49 discloses User(s) 101 usually have information on two levels. The first level is public information; information which is generally available to everyone, such as a profile on Facebook.RTM. or LinkedIn.RTM., and this information is available and can be gathered whether or not the user(s) 101 are logged onto the site. In some cases, the publicly available information is obtained by querying a social site, for example, via an application programming interface (API) request. For instance, social network services provide various public interfaces (e.g., API's) through which information can be obtained. Also, all user(s) 101 have an electronic ID which, if available to server 105, allows server 105 to identify user(s) 101 moving from one social site to another, and to determine if user(s) 101 can be considered a social Leader on more than one social site.
Braytenbaum in at least paragraph 58 discloses In step 615, as user 101 performs activities on social network server 180, server 105 gathers information about user's "likes" activity, including user's 101 "likes" activities made with respect to "posts", "comments", others' "likes", as well as to specific genres, entities, personalities, people and categories of various types. In step 615, server 105 can continually update user's 101 social score or, alternatively, server 105 can update user's 101 social score at regular timed intervals or, still alternatively, can update user's 101 social score only when user 101 logs off from social network server 180. From step 615, method 600 progresses to step 620.
As thus, the combination of Braytenbaum and Bhatt did not fail to teach or suggest each and every claim limitation of claim 12, and  a prima facie case of obviousness under 35 U.S.C. § 103 (a) has been established. Furthermore, Applicant respectfully asserts that claim 12 and all of the claims depending therefrom, including claims 13-18 are allowable. 
Accordingly, the rejection of these claims 12-18 under 35 U.S.C. § 103 (a), over the cited prior art is maintained.
Examine notes: that Unless a term is given a “clear definition” in the specification (MPEP § 2111.01), the examiner is obligated to give claims their broadest reasonable interpretation, in light of the specification, and consistent with the interpretation that those skilled in the art would reach (MPEP § 2111).  An inventor may define specific terms used to describe invention, but must do so “with reasonable clarity, deliberateness, and precision” (MPEP § 2111.01.III).  A “clear definition” must establish the metes and bounds of the terms.  A clear definition must unambiguously establish what is and what is not included.  A clear definition is indicated by a section labeled definitions, or by the use of phrases such as “by subset of the one or more user persona profiles we mean”; “subset of the one or more user persona profiles is defined as”; or “subset of the one or more user persona profiles includes, … but does not include …”.  An example does not constitute a “clear definition” beyond the scope of the example.    The instant application contains no such clear definition for the phrase “subset of the one or more user persona profiles”.  In the instant case, the examiner is required to give the term “subset of the one or more user persona profiles” its broadest reasonable interpretation, which the examiner judges to be ((i.e. interests, behavior, preferences, demographics (i.e. martial status, age and/or gender), geographic and the like). That is taught as indicated by the cited prior art Braytenbaum (paragraph 17)).

With regard to claim 19 rejection under 35 USC § 103 (a):
Applicant argues that “it does not appear that the elements recited in claim 1 are shared in claim 19:A method for generating persona profiles, comprising: identifying, by a computing device, content items with which a user has engaged; performing, by the computing device, data analytics on the content items; generating, by the computing device and based on the data analytics, at least one interest and one or more attributes related to the user; and generating, by the computing device and based on the at least one interest and one or more attributes, a user persona profiles corresponding to the user. (Emphases added). Because not all of the elements have been considered by the Examiner, Applicant respectfully asserts that the rejection of claim 19 was improper rejection because the elements of the claim were not addressed, leaving the Applicant at a - 17 -KL3 3039413 1Aplication No. 16/152,000Response to Non-Final Office Action of May 13, 2021Attorney Docket No. SB0001US1 (071083-00003)disadvantage by not knowing if a subsequent amendment is necessary or how to address its remarks  (page 8/9)”.
For at least the foregoing reasons, the combination of Braytenbaum and Bhatt fails to teach or suggest each and every claim limitation of claim 19, Applicant respectfully asserts that a prima facie case of obviousness under 35 U.S.C. § 103 has not been established. Furthermore, Applicant respectfully asserts that claim 19 and claim 20 depending therefrom are allowable.Accordingly, Applicant respectfully requests that the rejection of these claims under 35 U.S.C. § 103 be withdrawn (page 8/9)”. 
Examiner disagrees.   Braytenbaum in at least paragraph 19 discloses the present disclosure further provides a system and a method that includes: gathering information in levels of various categories about the "likes" of a user of a social site; assigning a weight factor to each level of category of "likes"; multiplying the weight factor for each level of category of "likes" of information to obtain a product for each level of category of information; and adding the products obtained to obtain a "match" score for the user.
Braytenbaum in at least paragraph 58 discloses In step 615, as user 101 performs activities on social network server 180, server 105 gathers information about user's "likes" activity, including user's 101 "likes" activities made with respect to "posts", "comments", others' "likes" (i.e. content items)  as well as to specific genres, entities, personalities, people and categories of various types. In step 615, server 105 can continually update user's 101 social score or, alternatively, server 105 can update user's 101 social score at regular timed intervals or, still alternatively, can update user's 101 social score only when user 101 logs off from social network server 180. From step 615, method 600 progresses to step 620. 
Braytenbaum  in at least paragraph 65 discloses an  example, as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles. However, rather than merely being interested in users 101 who may have the specific interest in Lady Gaga, an advertiser may wish to broaden the audience of potential customers to whom its advertisements are directed. In such an instance, the advertiser may wish to direct its advertising not only to individual users 101 who "like" Lady Gaga, but to those who "like" other specific female artists or, even slightly more broadly, to individual users who "like" female pop singers. The methods and systems according to the present disclosure allow for all such variations, as can be seen from the foregoing examples.

 Examiner also notes that Applicant is respectively reminded that according to Rule 37 C.F.R.1.111 (under MPEP 714.02):  "the reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references” and “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirement of this section”.      


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Braytenbaum et al, US Pub No: 2014/0278976  in view of Bhatt et al, US Pub No: 2011/0035272 A1. 

Claims 1, 3,12 and  18-19:  
Braytenbaum discloses:

querying, by the computing device, a database of one or more user persona profiles for profiles that match the at least one campaign topic or the at least one category associated with the campaign; 
ranking, by the computing device and based on a match score, a subset of the one or more user persona profiles that match the at least one campaign topic or the at least one category;
See at least paragraphs 11-16 and 22;
determining, based on querying the persona profiles database, a geographic region associated with the subset of the one or more user persona profiles  (see at least paragraphs 14, 17 and 65);
identifying, based on analyzing the content items, at least one industry associated with the geographic region (see at least paragraph 65); and 
generating, based on the ranking of the subset of the one or more user persona profiles and the at least one industry, an advertisement price and advertisement performance metric associated with the at least one campaign topic (see at least paragraphs  11, 14-15,  17,  20, 22, 25 and 58);


Braytenbaum does not specifically disclose, but Bhatt, however, discloses:
receiving, by a computing device, a marketing document;
generating, by the computing device and based on analyzing the marketing document using natural language processing (NLP), NLP marketing results indicative of at least one campaign topic associated with the marketing document and at least one category associated with the campaign; 
See at least the abstract and paragraphs 66, 72-74, 76, 80, 88, 98 and 112; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign of Braytenbaum, the ability of process the ad campaign information by applying natural language processing as taught by Bhatt, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.

Claims 2 and 17:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the one or more user persona profiles are stored in a persona profiles database, and wherein each of the one or more user persona profiles are indicative of one or more interests, a geographic location of the corresponding user, and a gender of the corresponding user (see at least paragraphs 17 and 20) ;


Claim 4:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein each of the one or more user persona profiles are indicative of at least one of: an age range;  - 27 -Socialbakers 071083-00003 at least one language; at least one recently viewed media channel; and at least one content engagement time indicative of when at least one content item was accessed (see at least paragraphs 17,20 and 49);

Claim 5:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
identifying, based on querying the persona profiles database and based on the subset of the one or more user persona profiles, a preferred day of week and a preferred hour of the day during which a respective user associated with a user profile of the subset of the one or more user persona profiles engages with the content items (see at least paragraphs 17, 20 and 49);

Claims 6 and 15:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the querying the database of the one or more user persona profiles for profiles that match the at least one campaign topic or the at least one category further comprises: identifying a plurality of interests respectively corresponding to each of the one or more user persona profiles; and mapping each of the plurality of interests to a respective targeted advertising interest (see at least paragraphs 17, 20 and 49);

Claims 7 and 16:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the targeted advertising interest is indicative of attributes of an advertisement that increase a relevance of the advertisement to: the respective user persona profile, and to the at least one category associated with the campaign or the at least one campaign topic (see at least paragraphs 17, 20 and 49);

Claims 8 and 14:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the targeted advertising interest is indicative of relevant media channels for hosting the advertisement (see at least paragraphs  49 and 66);



Claim 9:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
identifying influencer profiles that the subset of the one or more user persona profiles are associated with via social media networks based on one or more topics of interest that match the at least one campaign topic or the at least one category (see at least paragraphs 17, 20 and  49,66);
 
Claims 10 and 13:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
ranking, based on a relevance score to the at least one campaign topic or the at least one category, the influencer profiles (see at least paragraphs  14, 16-17, 20 and 49,66) ;

Claim 11:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
using the ranking to select a subset of the influencer profiles; and directing targeted advertising to the subset of the influencer profiles based on the ranking (see at least paragraphs  14, 16-17, 20 and 49,66) ;

Claim 20 :
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the performing the data analytics on the content items comprises analyzing content on social media networks with which the user has interacted (see at least paragraphs  49 and 58);

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wassem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682